DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 12/10/2020 is acknowledged.
Applicant amended claims 1, 2, 4, and 11.

Examiner’s Amendment
3.    	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given during a telephone conversation with Jacqueline J. Garner (Reg. No. 36144) on 3/15/2021.
4.    	The application has been amended as follows (line numbers cited count fully deleted lines):
•    In claim 13, at line 3, delete “the” and insert - “a” – prior to “second contour”.
•    In claim 14, at line 1, delete “the” and insert - “a” – prior to “first contour”.
•    In claim 14, at line 2, delete “the” and insert - “a” – prior to “second contour”.
•    CANCEL claims 17-20.
	
Allowable Subject Matter
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Kaneko et al. (US 2016/0035853), discloses one of multiple p-doped GaN blocks 260 (Fig. 28, paragraph 0291) supported by the AIGaN layer 104 (Fig. 28) and located between the p-doped GaN structure 109 (Fig. 28, paragraph 0291) and the first drain contact structure 105 (Fig. 28, paragraph 0064) but fails to disclose multiple p-doped GaN blocks located between the p-doped GaN structure and the first drain contact structure. Additionally, the prior art does not teach or suggest a 
In addition, claim 4 would be allowable because a closest prior art, Kaneko et al. (US 2016/0035853), discloses a drain contact structure 105 (Fig. 28, paragraph 0064) disposed on one of the multiple p-doped GaN blocks 260 (Fig. 28, paragraph 0291); and a linear portion of the drain contact structure 105 (Fig. 28) but fails to disclose a drain contact structure 105 (Fig. 28, paragraph 0064) disposed on the multiple p-doped GaN blocks 260 (Fig. 28, paragraph 0291); and wherein a linear portion of the drain contact structure overlies the multiple p-doped GaN blocks. Additionally, the prior art does not teach or suggest a gallium nitride (GaN)-based transistor, comprising: a drain contact structure disposed on the multiple p-doped GaN blocks; and wherein a linear portion of the drain contact structure overlies the multiple p-doped GaN blocks in combination with other elements of claim 4.
Furthermore, claim 11 would be allowable because a closest prior art, Kaneko et al. (US 2016/0035853), discloses one of the multiple p-doped GaN blocks 260 (Fig. 28) are located between (see Fig. 28, wherein 260 is diagonally between 109 and 105) the p-doped GaN layer 109 (Fig. 28) and a same linear portion of the first drain contact structure 105 (Fig. 28) but fails to disclose multiple p-doped GaN blocks are located between the p-doped GaN layer and a same linear portion of the first drain contact structure. Additionally, the prior art does not teach or suggest a gallium nitride (GaN)-based transistor, comprising: the multiple p-doped GaN blocks are located between the p-doped GaN layer and a same linear portion of the first drain contact structure in combination with other elements of claim 11.

A closest prior art, Kaneko et al. (US 2016/0035853), discloses a gallium nitride (GaN)-based transistor, comprising: a substrate 101 (Fig. 28, paragraph 0063); a GaN layer 103 (Fig. 28, paragraph 0066) supported by the substrate; an aluminum nitride gallium (AIGaN) layer 104 
In addition, a closest prior art, Kaneko et al. (US 2016/0035853), discloses a gallium nitride (GaN)-based transistor, comprising: a substrate 101 (Fig. 28, paragraph 0063); a GaN 
Furthermore, a closest prior art, Kaneko et al. (US 2016/0035853), discloses a gallium 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/L. K./
Examiner, Art Unit 2813

	
/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813